Case 8:18-cv-01657-DOC-ADS Document 27 Filed 03/01/19 Page 1 of 1 Page ID #:76



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. SA CV 18-1657-DOC-ADS                                          Date: March 1, 2019

 Title: ADAM GHADIRI V. RUBY’S DINER ET AL


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Deborah                                         Not Present
                 Lewman
              Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
                None Present                                 None Present



       PROCEEDINGS (IN CHAMBERS): ORDER CLARIFYING STATUS OF
                                  CASE

       On October 31, 2018, the Court STAYED proceedings in the instant action
 pursuant to 11 U.S.C. § 362(a), due to ongoing bankruptcy proceedings regarding
 Defendant Ruby’s Diner (Dkt. 22). Ruby’s Diner filed a status report in compliance with
 the Court’s Stay on February 26, 2019 (Dkt. 23).

         On February 27, 2019, Plaintiff Adam Ghadiri filed an Application for Clerk to
 Enter Default against Defendant Irvine Company (Dkt. 24), arguing that Irvine Company
 failed to answer the Complaint in a timely manner. The Clerk noticed a deficiency in
 Plaintiff’s Application (Dkt. 25) as the case is currently stayed. Further, the Court
 clarifies that Defendant Irvine Company filed an Answer on October 17, 2018 (Dkt. 17),
 and thus any Application for Clerk to Enter Default against Irvine Company will be
 denied if and when the case becomes active once again.

       The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11
  CIVIL-GEN                                                      Initials of Deputy Clerk: djl
